


Exhibit 10.71
NON-EMPLOYEE DIRECTORS
RESTRICTED STOCK AGREEMENT
PURSUANT TO THE
THE ANDERSONS, INC. 2014 LONG-TERM INCENTIVE COMPENSATION PLAN
* * * * *
Participant: <participant name>
Grant Date: March 2, 2015
Number of Shares of
Restricted Stock Granted: <number of awards granted>
* * * * *
THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”), dated as of the Grant
Date specified above, is entered into by and between The Andersons, Inc., a
corporation organized in the State of Ohio (the “Company”), and the Participant
specified above, pursuant to the The Andersons, Inc. 2014 Long-Term Incentive
Compensation Plan, as in effect and as amended from time to time (the “Plan”),
which is administered by the Committee; and
WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the shares of Restricted Stock provided herein
to the Participant.
NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:
1.Incorporation By Reference; Plan Document Receipt. This Agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly intended not to apply to the Restricted
Stock Award provided hereunder), all of which terms and provisions are made a
part of and incorporated in this Agreement as if they were each expressly set
forth herein. Any capitalized term not defined in this Agreement shall have the
same meaning as is ascribed thereto in the Plan. The Participant hereby
acknowledges receipt of a true copy of the Plan and that the Participant has
read the Plan carefully and fully understands its content. In the event of any
conflict between the terms of this Agreement and the terms of the Plan, the
terms of the Plan shall control.
2.Grant of Restricted Stock Award. The Company hereby grants to the Participant,
as of the Grant Date specified above, the number of shares of Restricted Stock
specified above. Except as otherwise provided by the Plan, the Participant
agrees and understands that nothing contained in this Agreement provides, or is
intended to provide, the Participant with any protection against potential
future dilution of the Participant’s interest in the Company for any reason, and
no adjustments shall be made for dividends in cash or other property,
distributions or other rights in respect of any such shares, except as otherwise
specifically provided for in the Plan or this Agreement. Subject to Section 4
hereof, the Participant shall not have the rights of a stockholder in respect of
the shares underlying this Award until unrestricted shares are delivered to the
Participant in accordance with Section 4 hereof.
3.Vesting.
(a)Subject to the provisions of Sections 3(b), 3(c), and 3(d) hereof, the
Restricted Stock subject to this grant shall become unrestricted and vested as
follows:
 
Vesting Date
 
Percent of Shares
 
 
March 2, 2016
 
100%
 

There shall be no proportionate or partial vesting in the period prior to the
vesting date and all vesting shall occur only on the appropriate vesting date,
subject to the Participant’s continued service on the Board on the applicable
vesting date.
(b)Certain Terminations Prior to Vesting. The Participant’s right to vest in any
of the Restricted Stock shall terminate in full and be immediately forfeited
upon the Participant’s Termination for any reason; provided however,




--------------------------------------------------------------------------------




that in the event of the Participant’s Termination due to Participant’s death or
Disability (each a “Special Termination”), the Restricted Stock shall
immediately become unrestricted and vested.
(c)Change in Control Prior to Vesting. The Participant’s right to vest in the
Restricted Stock following a Change in Control shall depend on whether the
Restricted Stock is assumed, converted or replaced by the continuing entity as
follows:
(i)In the event that the Restricted Stock is not assumed, converted, or replaced
by the continuing entity following the Change in Control (as determined by the
Committee), the Restricted Stock shall immediately become unrestricted and
vested.
(ii)In the event that the Restricted Stock is assumed, converted, or replaced by
the continuing entity following the Change in Control (as determined by the
Committee), the Restricted Stock shall not immediately vest and shall instead
continue to vest in accordance with Section 3(a).
(d)Committee Discretion to Accelerate Vesting. Notwithstanding the foregoing,
the Committee may, in its sole discretion, provide for accelerated vesting of
the Restricted Stock at any time and for any reason.
(e)Forfeiture. Subject to the Committee’s discretion to accelerate vesting
hereunder, all unvested shares of Restricted Stock shall be immediately
forfeited upon the Participant’s Termination for any reason other than a Special
Termination.
4.Dividends and Other Distributions; Voting. Participants holding Restricted
Stock shall be entitled to receive cash dividends and other distributions paid
with respect to such shares, provided that any such dividends or other
distributions will be subject to the same vesting requirements as the underlying
Restricted Stock and shall be paid at the same time the Restricted Stock becomes
vested pursuant to Section 3 hereof. If any dividends or distributions are paid
in shares, the shares shall be deposited with the Company and shall be subject
to the same restrictions on transferability and forfeitability as the Restricted
Stock with respect to which they were paid The Participant may exercise full
voting rights with respect to the Restricted Stock granted hereunder.
5.Non-Transferability. The shares of Restricted Stock, and any rights and
interests with respect thereto, issued under this Agreement and the Plan shall
not, prior to vesting, be sold, exchanged, transferred, assigned or otherwise
disposed of in any way by the Participant (or any beneficiary of the
Participant), other than by testamentary disposition by the Participant or the
laws of descent and distribution and other than to the Company as a result of
forfeiture of the Restricted Stock as provided herein. Any attempt to sell,
exchange, transfer, assign, pledge, encumber or otherwise dispose of or
hypothecate in any way any of the Restricted Stock, or the levy of any
execution, attachment or similar legal process upon the Restricted Stock,
contrary to the terms and provisions of this Agreement and/or the Plan shall be
null and void and without legal force or effect.
6.Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Ohio, without regard to the choice of
law principles thereof.
7.Section 83(b). If the Participant properly elects (as required by Section
83(b) of the Code) within 30 days after the issuance of the Restricted Stock to
include in gross income for federal income tax purposes in the year of issuance
the Fair Market Value of such shares of Restricted Stock, the Participant shall
pay to the Company or make arrangements satisfactory to the Company to pay to
the Company upon such election, any federal, state or local taxes required to be
withheld with respect to the Restricted Stock. If the Participant shall fail to
make such payment, the Company shall, to the extent permitted by law, have the
right to deduct from any payment of any kind otherwise due to the Participant
any federal, state or local taxes of any kind required by law to be withheld
with respect to the Restricted Stock, as well as the rights set forth in Section
1 hereof. The Participant acknowledges that it is the Participant’s sole
responsibility, and not the Company’s, to file timely and properly the election
under Section 83(b) of the Code and any corresponding provisions of state tax
laws if the Participant elects to make such election, and the Participant agrees
to timely provide the Company with a copy of any such election.
8.Limited Power of Attorney to Transfer Unvested Shares Upon Termination. In
order to facilitate the transfer to the Company of any Shares in which
Participant forfeits vesting rights pursuant to the terms of this Agreement,
Participant agrees to hereby appoint the Treasurer of the Company Participant’s
attorney in fact with full power of substitution, to act for Participant in
Participant’s name and place to sell, assign, and transfer Shares of the Company
registered in Participant’s name on the books of the Company as represented by
the Company’s Registrar and Transfer Agent, in book entry form, and to receive
the consideration for the Shares. Such power of attorney is irrevocable and
coupled with an interest. By accepting this Agreement, Participant hereby
ratifies all acts which Participant’s attorney in fact or the Treasurer of the
Company substitute lawfully performs pursuant to the power conferred by this
instrument.
9.Entire Agreement; Amendment. This Agreement, together with the Plan and any
severance or change in control agreement, contains the entire agreement between
the parties hereto with respect to the subject matter contained herein, and
supersedes all prior agreements or prior understandings, whether written or
oral, between the parties relating to such subject matter. The Committee shall
have the right, in its sole discretion, to modify or amend this Agreement from
time to time in accordance with and as provided in the Plan. This Agreement may
also be modified or amended by a writing signed by both the Company and the
Participant. The Company shall give written notice to the Participant of any
such modification or amendment of this Agreement as soon as practicable after
the adoption thereof.




--------------------------------------------------------------------------------




10.Notices. Any notice hereunder by the Participant shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof by the General Counsel, the Head of Human Resources, or any other
administrative agent designated by the Committee. Any notice hereunder by the
Company shall be given to the Participant in writing and such notice shall be
deemed duly given only upon receipt thereof at such address as the Participant
may have on file with the Company.
11.Acceptance. As required by Section 8.2 of the Plan, the Participant may
forfeit the Restricted Stock if the Participant does not execute this Agreement
within a period of ninety (90) days from the date that the Participant receives
this Agreement (or such other period as the Committee shall provide).
12.Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the Restricted Stock awarded under this
Agreement for legitimate business purposes. This authorization and consent is
freely given by the Participant.
13.Compliance with Laws. The issuance of the Restricted Stock or unrestricted
shares pursuant to this Agreement shall be subject to, and shall comply with,
any applicable requirements of any foreign and U.S. federal and state securities
laws, rules and regulations (including, without limitation, the provisions of
the Securities Act, the Exchange Act and in each case any respective rules and
regulations promulgated thereunder) and any other law, rule, regulation or
exchange requirement applicable thereto. The Company shall not be obligated to
issue the Restricted Stock or any of the shares pursuant to this Agreement if
any such issuance would violate any such requirements. As a condition to
settlement of the Restricted Stock, the Company may require the Participant to
satisfy any qualifications that may be necessary or appropriate to evidence
compliance with any applicable law or regulation.
14.Section 409A. Notwithstanding anything herein or in the Plan to the contrary,
the shares of Restricted Stock are intended to be exempt from the applicable
requirements of Section 409A of the Code and shall be limited, construed and
interpreted in accordance with such intent.
15.Binding Agreement; Assignment. This Agreement shall inure to the benefit of,
be binding upon, and be enforceable by the Company and its successors and
assigns. The Participant shall not assign (except in accordance with Section 5
hereof) any part of this Agreement without the prior express written consent of
the Company.
16.Headings. The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.
17.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.
18.Further Assurances. Each party hereto shall do and perform (or shall cause to
be done and performed) all such further acts and shall execute and deliver all
such other agreements, certificates, instruments and documents as either party
hereto reasonably may request in order to carry out the intent and accomplish
the purposes of this Agreement and the Plan and the consummation of the
transactions contemplated thereunder.
19.Severability. The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.
20.Acquired Rights. The Participant acknowledges and agrees that: (a) the
Company may terminate or amend the Plan at any time subject to the limitations
contained in the Plan or this Agreement; (b) the grant of Restricted Stock made
under this Agreement is completely independent of any other award or grant and
is made at the sole discretion of the Company; and (c) no past grants or awards
(including, without limitation, the Restricted Stock granted hereunder) give the
Participant any right to any grants or awards in the future whatsoever.
* * * * *




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
THE ANDERSONS, INC.


By: /s/ Arthur D. DePompei        
Name: Arthur D. DePompei    
Title: Vice President, Human Resources    
Date: March 2, 2015    


PARTICIPANT
Name: <electronic signature>
Acceptance Date: <acceptance date>






